Citation Nr: 0412435	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.  His DD Form 214 contains a typographical error 
indicating his period of active service began in April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
application to reopen a claim for service connection for a 
nervous condition.  Specifically, the RO issued a letter 
dated March 6, 1998, notifying the veteran of this decision, 
and received a timely Notice of Disagreement (NOD) with this 
decision on March 2, 1999.  See 38 U.S.C.A. § 7105.  While 
the RO has found that the March 1999 Notice of Disagreement 
was not valid for the reason that no rating decision had been 
issued, the Board does not concur with this finding.  The 
March 6, 1998 letter to the veteran is clearly worded as an 
appealable decision as it informed the veteran of his 
appellate rights.  While there was no additional evidence of 
record to review since the last RO decision that denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder, the veteran submitted 
additional relevant evidence with his NOD within one year of 
the March 1998 letter is question.  The Board further notes 
that the claim has since evolved to include entitlement to 
service connection for PTSD.  Because PTSD reflects a 
psychiatric diagnosis for which the veteran has not 
previously sought service connection, the claim is a new 
claim rather than an application to reopen prior finally 
denied claims for service connection for a nervous condition.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  In view 
of the foregoing, this appeal stems from a March 1998 RO 
decision and the issue currently in appellate status is 
service connection for a psychiatric disorder, to include 
PTSD.

In May 2000, the RO received from the veteran a claim for 
service connection for severe respiratory problems as 
secondary to exposure to Agent Orange.  The record shows that 
the veteran attended a VA Agent Orange physical examination 
in February 2001.  This matter is referred to the RO for 
appropriate action, to include initial adjudication of the 
claim.  

As for the veteran's additional May 2000 contentions of 
entitlement service connection for depression, outbursts of 
rage, and extreme nervousness as secondary to exposure to 
Agent Orange, the Board considers these to be part of his 
current claim for service connection for a psychiatric 
disability, to include PTSD.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

With his March 1999 Notice of Disagreement, the veteran 
submitted a decision of the Social Security Administration 
(SSA), but not the underlying medical records upon which the 
decision was based.  These underlying records include 
psychological and psychiatric evaluations performed by 
direction of the SSA.   In May 1999, the veteran submitted 
correspondence to include a release form requesting that the 
SSA records be obtained.  The RO should contact the SSA and 
obtain all medical records utilized in its June 1998 decision 
granting the veteran disability benefits.  38 U.S.C.A. 
§ 5103A (West 2002).

During service, in August 1969, an orthopedic physician wrote 
that the veteran "needs a psychiatric evaluation."  A March 
1971 (four months after the veteran's discharge from service) 
note from a VA hospital physician indicates by history that 
the veteran was treated while in service with tranquilizers, 
and also appears to indicate a history of in-service 
treatment by hypnotism (the writing is not entirely legible), 
for symptoms to include episodes of nightmares.  The March 
1971 VA physician's diagnoses were anxiety reaction and rule 
out "S. R. Paranoid."  A December 1971 RO rating decision 
notes that the veteran's induction examination was not 
obtained and acknowledges that the veteran was apparently 
referred to a psychiatrist for evaluation in August 1969, 
with unknown results.  The RO should attempt to obtain all 
additional service medical records, to include records of 
psychiatric care, records of hospitalization, and the 
veteran's induction examination.  38 U.S.C.A. § 5103A (West 
2002).

The RO has made repeated and substantial efforts to obtain 
records of VA psychiatric hospitalization and treatment of 
the veteran in 1971 and 1978.  Whenever the Secretary 
attempts to obtain records from a Federal department, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  
If the RO has determined that this statutory standard has 
been met in seeking to obtain these records, the RO should 
provide an explanation of its efforts to obtain the records 
and explain that this statutory requirement has been met.  
Otherwise, further efforts should be made to obtain the 
records.

During the veteran's May 2001 RO hearing, the hearing officer 
and the veteran's representative attempted to elicit from the 
veteran more specific information pertaining to his alleged 
stressors.  The veteran described an episode during which his 
unit, the 49th Transportation Group of the 185th Maintenance 
Support Battalion, was ambushed in approximately April or May 
of 1970, near Tay Ninh.  In the Board's view, this 
information is specific enough to warrant more extensive 
attempts to verify the veteran's claimed stressors, to 
include seeking assistance from the U.S. Armed Services 
Center for Research of Unit Records (USCRUR).

The Board notes that the most recent records of VA treatment 
associated with the claims file, dating from July 2001 to 
December 2002, reflect a running psychiatric diagnosis of "? 
PTSD" or "PTSD ?"  In light of the recent running 
diagnosis of possible PTSD, and the medical notations of 
psychiatric problems dating back to service and within months 
after service, and any additional evidence received as a 
result of development pursuant to this REMAND, the RO should 
make a determination as to whether a VA examination and 
opinion is required in order to reach a determination on the 
merits of the veteran's claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a psychiatric disorder, to 
include PTSD, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

In so doing, the RO should ensure that 
all records of the veteran's February 
2001 VA Agent Orange examination have 
been obtained and associated with the 
claims file.  It is not clear from a 
review of the claims file whether all of 
these records have been obtained; those 
obtained consist only of computer 
printouts in response to queries for 
treatment records.

2.  The RO must contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available, to 
include the veteran's induction 
examination, and all records of in-
service hospitalization and psychiatric 
treatment.  

Efforts to obtain these records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

3.  The RO has made repeated and 
substantial efforts to obtain records of 
VA psychiatric hospitalization and 
treatment of the veteran in 1971 and 
1978.  Whenever the Secretary attempts to 
obtain records from a Federal department, 
the efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).  If 
the RO has determined that this statutory 
standard has been met in seeking to 
obtain these records, the RO should 
provide an explanation of its efforts to 
obtain the records and explain that this 
statutory requirement has been met.  
Otherwise, further efforts should be made 
to obtain the records.

4.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

5.  The veteran should be requested to 
provide any additional information, in as 
specific form as possible as to names, 
dates, and locations, that he may recall 
regarding his claimed PTSD stressors. 

6.  Based on any additional information 
obtained regarding the veteran's claimed 
stressors, as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DOD Forms 214 and 
215, and the Department of the Army Form 
20, or the equivalent, and all associated 
documents, to include the veteran's 
Official Military Personnel File, and his 
May 2001 RO hearing transcript, should be 
sent to the USASCRUR and/or the United 
States Marine Corps (USMC), with a 
request to provide any information that 
may corroborate the veteran's alleged 
stressors.

The RO's request should specifically 
include a request from USASCRUR for an 
opinion, if possible, as to whether the 
veteran was associated with his unit at a 
time when it was ambushed in 
approximately April or May of 1970 near 
Tay Ninh.  The veteran describes being 
part of the 49th Transportation Group of 
the 185th Maintenance Support Battalion at 
that time.

7.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of this case.  
See 38 U.S.C.A. § 5103A(d).  If further 
action is required, the RO should undertake 
it before further adjudication of the claim.

8.  The RO should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder, to include PTSD, 
with consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in July 2003.
 
9.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the July 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




